Citation Nr: 0620180	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $3,129.73.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to December 1980.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office's (RO) Committee on Waivers and 
Compromises (Committee), finding the veteran owed $9,450 in 
overpayment of compensation benefits.  In August 2004, the 
Committee granted a partial waiver of the overpayment, 
reducing the debt to $3,129.73.  


FINDINGS OF FACT

1. The veteran was receiving additional monthly compensation 
for a wife (M.B.); correspondence from VA when there were 
revisions in the monthly amount of his benefit, including in 
February 2000 (when he was informed specifically he was 
receiving benefits for M.B.) routinely advised him that he 
must keep VA advised  of the status of his dependents, and 
that failure to do so could result in an overpayment which 
would have to be repaid. 

2.  In February 2003, the RO contacted the veteran to verify 
the status of his dependents; in April 2004, he submitted 
documents showing he divorced M. B. on January [redacted], 1996, 
married M. H. on July [redacted], 1996, and divorced M. H. on July 
[redacted], 2001. 

3. There is no indication of fraud, misrepresentation, or bad 
faith by the veteran.

4. The veteran was at fault in the creation of the 
overpayment; VA was not at fault in the creation of the 
overpayment.

5. There is no indication the veteran relinquished a valuable 
right or incurred a legal obligation in reliance upon the 
benefits received or that recovery of the assessed 
overpayment would result in undue financial hardship. 

6. The failure of the Government to insist upon its right to 
repayment of the overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.


CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the 
veteran's debt resulting from overpayment of compensation 
benefits in the amount of $3,129.73; however, recovery of the 
debt would not be contrary to the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, does not apply to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the provisions of the 
VCAA are relevant to a different Chapter (i.e. Chapter 51).  
Therefore, the VCAA and its implementing regulations do not 
apply to this matter.

Regardless, the RO has advised the veteran of the evidence 
necessary to substantiate his claim during the course of this 
appeal.  For example, he was advised of the applicable law 
and regulations and, in essence, the deficiencies of his 
claim in an August 2004 decision and supplemental statement 
of the case (SSOC). 

B.	Factual Background

In May 1993, the veteran was granted an increase to 40 
percent in service-connected compensation benefits.  The 
award letter notified him that additional compensation could 
be paid for a wife, children, and dependent parents and 
advised him to submit proof of marriage or birth for any 
eligible dependent.  The veteran provided the necessary 
documentation to add M. B. as his spouse and to add two 
children.  In June 1994, the RO notified the veteran his 
spouse and two children had been added to his award.  The 
letter included the following language regarding changes in 
dependency status:  "You must tell us immediately if there 
is any change in the number or status of your dependents.  
Failure to tell VA immediately of a dependency change will 
result in an overpayment which must be repaid."  

A January 1995 letter again informed the veteran that a 
failure to report a change in dependency status would result 
in an overpayment that must be repaid.  

In April 1995, the veteran requested that an additional child 
be added to his award.  A May 1995 RO letter added the 
dependent and again informed the veteran of the consequences 
of not reporting a change in dependency status.

Subsequent award amendment letters in June 1996 and April 
1997 informed the veteran that his wife and children were 
receiving additional benefits and that he would be subject to 
an overpayment if he failed to report any changes in 
dependency status.

February 2000 and February 2002 award amendment letters told 
the veteran his payments included an additional amount for 
spouse and children and asked him to "[l]et [the RO] know 
right away if there is any change in the status of your 
dependents."

In February 2003, a VA employee contacted the veteran by 
telephone to verify his dependency status.  The veteran 
informed the VA employee that he and M. B. divorced in May 
1995 and that he remarried M. H. in July 2001.  He was 
informed that M. B. would be removed as his dependent and 
that this would require an overpayment that he would have to 
repay.  He stated removing M. B. would be appropriate and 
that he would repay the overpayment.

A June 2003 letter informed the veteran that M. B. was 
removed from his award effective June 1, 1995, resulting in 
an overpayment, the exact amount of which he would be 
informed of by a subsequent letter.  The letter also asked 
him to submit VA Form 686c (Declaration of Status of 
Dependents) so M. H. could be added as his spouse.

In July 2003, the veteran submitted a financial status report 
(FSR) showing a total monthly income of $2,325, based solely 
on VA compensation benefits.  The report also shows reported 
total monthly expenses of $2,383, including: $300 for rent; 
$300 for food; $500 for utilities and heat; $85 for oil, gas, 
and repairs; $400 for maintenance; $119 for auto insurance; 
and $200 for monthly payments on debts.  [While the veteran 
reported these expenses were $2,383, they actually total 
$2,202.]

In an October 2003 memorandum, the veteran's representative 
states the veteran did not receive the June 2003 letter and 
was unaware he needed to submit VA Form 686c.  He also says 
the veteran disputed the July 2001 marriage date to M. H. 
because he married her shortly after his divorce from M. B. 

An April 2004 decision by the Committee denied waiver of 
recovery of an overpayment of $9,450 on the basis that 
recovery of the debt would not be against equity and good 
conscience.

In his April 2004 notice of disagreement, the veteran notes 
his belief that the overpayment should be waived because he 
told the VA about his divorce over the phone and had then 
sent in documents showing his dependency status.  He also 
said if his overpayment was not waived he would like to repay 
it by $75 monthly installments.

An April 2004 FSR shows a total monthly income of $2,325, 
based solely on VA compensation benefits.  Total monthly 
expenses are $2,128, including: $400 for rent; $300 for food; 
$400 for utilities and heat; $297 for child support; $41.10 
for telephone; $50 for clothes; $50 for cleaning; $290.35 a 
month for car payments; $50 for gas; and $250 a month for 
auto and renter's insurance.  He noted his sole asset was a 
1998 Plymouth automobile and reported a car loan debt that 
was $12,000 when it originated in May 2000, but was currently 
$25,000.

In April 2004, the veteran also submitted documentation 
regarding his divorces and remarriage.  A divorce decree 
shows his divorce from M. B. became effective January [redacted], 
1996.  A public record report shows the veteran married M. H. 
on July [redacted], 1996, while a divorce decree states he divorced 
M. H. on July [redacted], 2001.  

A June 2004 letter informed the veteran that M. B. had been 
added back onto his award effective June 1, 1995 and removed 
on January [redacted], 1996, the date of their divorce; this change 
reduced his overpayment from $9,450 to $9,137.43.  The letter 
also said M. H. could not be added to the award for the time 
of their marriage because he did not inform VA he had married 
her until February 2003, which was more than one year from 
the date of their marriage. 

In his June 2004 substantive appeal, the veteran states that 
having his benefits cut off would cause him a severe 
financial hardship and that he would be willing to make 
payments to settle the matter.

A July 2004 statement from the veteran's representative notes 
that, while the veteran's dependency status changes were not 
submitted in a timely manner, he had since submitted the 
necessary documentation.  His representative alleges he 
should be given the benefit of the doubt because he did not 
know any better and prior dealings with the VA showed he did 
not comply well with complicated instructions. 

In an August 2004 decision, the Committee granted a partial 
waiver of overpayment for $6,008, based on the veteran's 
marriage to M. H.  The Committee found that even though the 
veteran did not inform the VA he was married to a different 
spouse, he was not unjustly enriched by receiving benefits 
for a spouse when he was married to M. H.  The Committee also 
determined that requiring recoupment of this portion of the 
overpayment would cause the veteran financial hardship.  
Thus, the Committee reduced the debt from $9,137.43 to 
$3,129.73.
C. Legal Criteria and Analysis

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of an overpayment.  The Committee concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board accepts that conclusion.  
Consequently, the Board's decision will be limited to a 
determination as to whether recovery of the overpayment of VA 
compensation benefits would be contrary to principles of 
equity and good conscience.

The Committee denied the veteran's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1. Fault of the debtor. Whether the actions of the debtor 
contributed to the creation of the debt. 
2. Balancing of faults. Weighing of the fault of the debtor 
against that of VA. 
3. Undue hardship. Whether collection would deprive the 
debtor or family of basic necessities. 
4. Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 
5. Unjust enrichment. Whether failure to make restitution 
would result in unfair gain to the debtor. 
6. Changing position to one's detriment. Whether reliance on 
VA benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

Initially, the Board finds that the veteran was at fault in 
the creation of the overpayment at issue.  He was informed 
numerous times over the years (specifically via January 1995, 
May 1995, June 1996, and April 1997 award amendment letters) 
of the requirement that he must report any changes in the 
status of his dependents and that a failure to report such 
changes would result in an overpayment.  Additionally, while 
not specifically re-stating the consequences of a failure to 
report, February 2000 and February 2002 letters emphasized 
the necessity of informing the VA of any dependency changes.  
Regardless of receiving this ample notice, it was not until 
February 2003 that the veteran reported his January 1996 
divorce from M. B., his subsequent July 1996 remarriage to M. 
H., and his July 2001 divorce from M. H.  Notably, he 
provided this information only after a VA employee called and 
asked him whether there were any changes in the status of his 
dependents.  While the veteran and his representative have 
argued he has since submitted documentation regarding these 
dependency changes and should be given the benefit of the 
doubt because he has now provided the information, the fact 
remains that his failure to timely notify VA of dependency 
changes resulted in the overpayment.  Hence, the Board finds 
that the veteran was at fault in creating the overpayment at 
issue.  There is nothing in the record to suggest any VA 
fault in the creation of the debt.

As to the element of "undue financial hardship," a finding 
of financial hardship is justified if the collection of the 
indebtedness would deprive the appellant of food, clothing, 
shelter, or other basic necessities.  Here, an April 2004 FSR 
notes the veteran reported monthly income of $2325 and 
monthly expenses of $2128, leaving him with $197.  It should 
be noted that the Government is entitled to the same 
consideration as other creditors or potential creditors, and 
the veteran is, as noted above, making monthly payments of 
$290.35 to a creditor for a car loan.  In light of these 
factors, the Board finds that the recovery of the overpayment 
in reasonable installments would not deprive the veteran of 
the basic necessities of life or result in undue financial 
hardship.

As to whether collection of the debt would defeat the purpose 
of the benefit and whether failure to collect would cause 
unjust enrichment to the debtor, the veteran clearly received 
benefits he was not entitled to receive.  Additional 
compensation for a spouse is provided because it is 
contemplated that a veteran who has a spouse (or other 
dependents) has greater expenses than a veteran who does not, 
and the additional compensation is awarded to aid the veteran 
in meeting such expenses.  Thus, recovering the additional 
spousal benefit for the nearly three year period of time that 
he was not married to either M. B. or M. H. would not defeat 
the purpose of the benefit. 

Likewise, there is no indication that the veteran's reliance 
on VA compensation benefits resulted in relinquishment of 
another valuable right or caused him to incur a legal 
obligation.

Weighing all the factors considered above, the Board 
concludes that the facts in this appeal do not demonstrate 
that recovery of the overpayment of $3,129.73 was against 
equity and good conscience, and waiver of recovery of the 
overpayment must be denied.


ORDER

Entitlement to waiver of overpayment of VA compensation 
benefits in the calculated amount of $3,129.73 is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


